SUMMARY ORDER
Debtors-Appellants Hoti Enterprises and Hoti Realty Management appeal the judgment of the district court affirming the bankruptcy court’s confirmation of its Chapter 11 plan. Appellants primarily argue that the bankruptcy court should have given preclusive effect to an earlier state court judgment. We agree with the district court and the bankruptcy court that the state court judgment did not preclude confirmation of the plan.1
For the foregoing reasons, the judgment of the district court is AFFIRMED with costs.

. Indeed, the state court judgment on which Hoti presses its res judicata argument was reversed at the Appellate Division. GECMC 2007-C1 Burnett St., LLC v. Hoti Enters, L.P., 115 A.D.3d 642, 981 N.Y.S.2d 543 (2d Dep'l 2014).